Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 5-21 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 18, and 21, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method of improving compliance with usage instructions for a surface-applied product, comprising:
a) [collecting data regarding] an application surface feature having an application surface;
b) displaying the application surface feature and application surface to a user
[…];
c) aligning an applicator graphic with the applicator surface and displaying the
applicator graphic with the application surface feature; and
d) moving the applicator graphic in accordance with an applicator graphic
movement sequence to perform a tutorial sequence, wherein the movement
sequence is a pre-determined sequence of movements that the user should
follow to properly apply the product to the application surface.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer, mobile phone, table, monitor, screen, mirror, graphic input device, display, sensors, and/or performing actions in “real-time” by embodying Applicant’s abstract idea in computer software executing on a generic computer, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer, mobile phone, table, monitor, screen, mirror, graphic input device, display, sensors, and/or performing actions in “real-time” by embodying Applicant’s abstract idea in computer software executing on a generic computer,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2 in Applicant’s specification.	
	
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20160128450 A1 by Saito et al (“Saito”).
In regard to Claim 1, Saito discloses a method of improving compliance with usage instructions for a surface-applied product, comprising:
a)    detecting an application surface feature having an application surface;
(see, e.g., Figure 4, S62);
b)    displaying the application surface feature and application surface to a user in real time;
(see, e.g., Figure 4, S64);
c)    aligning an applicator graphic with the applicator surface and displaying the applicator graphic with the application surface feature; and
(see, e.g., Figure 8, s187a in regard to “applicator graphic”);
d)    moving the applicator graphic in accordance with an applicator graphic movement sequence to perform a tutorial sequence…application surface.
(see, e.g., paragraphs 70-71).

In regard to Claim 2, Saito discloses this feature.  See, e.g., Figure 4, S67-68.
In regard to Claim 3, Saito discloses this feature.  See, e.g., paragraph 45.
In regard to Claim 5, Saito discloses this feature.  See, e.g., Figure 8, s187a in regard to “applicator graphic”.
In regard to Claim 6, Saito discloses this feature.  See, e.g., paragraphs 70-71.
In regard to Claims 7-8, Saito discloses this feature.  See, e.g., paragraph 49.
In regard to Claims 9-11, Saito discloses this feature.  See rejection of Claim 1.
In regard to Claims 12, Saito discloses this feature.  See, e.g., paragraph 49.
In regard to Claim 13, Saito discloses this feature.  See, e.g., paragraph 39.
In regard to Claim 14, Saito discloses this feature.  See rejection of Claim 1.
In regard to Claim 15, Saito discloses this feature.  See, e.g., Figure 11.

In regard to Claim 16, Saito discloses this feature.  See, e.g., paragraph 49.
In regard to Claim 17, Saito discloses this feature.  See, e.g., Figure 1.

In regard to Claim 18, see rejections of Claims 1 and 3.
In regard to Claim 19, see rejection of Claim 11.
In regard to Claim 20, see rejection of Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of PATENT US 5124313 A to Schaeffer et al (“Schaeffer”).
In regard to Claim 21, see rejection of Claim 1.  To the extent that Saito may fail to teach providing instructions in regard to how to apply lotion to the face, however, Schaeffer teaches that feature (see, e.g., c8, l60-67)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Schaeffer to the method otherwise taught by Saito, in order to better provide instruction about how to apply lotion to the face.
Response to Arguments
	Applicant argues on pages 6-7 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image1.png
    255
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    617
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Saito discloses providing such a tutorial in the form of providing a “makeup action image” that tutors the user in how to apply makeup and prior to its actual application.  See, e.g., Saito at p41:



    PNG
    media_image3.png
    226
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    181
    310
    media_image4.png
    Greyscale

As stated here in p41, the “makeup action image” is "used to indicate a makeup procedure or method during makeup application" whereby  "the user can easily apply makeup by merely moving their hand as indicated by the makeup action image" (p41).  See also, e.g., p71 and F8, 187a in regard to the “makeup action image” employing a virtual hand to instruct the user how to apply makeup.


Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715